Citation Nr: 0807899	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for right 
fifth toe fracture

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Gene Harviel


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to August 1975.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for hepatitis C and granted service connection for 
right fifth toe fracture and assigned a noncompensable 
rating, effective September 14, 2004.  In February 2008, the 
veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  

The Board notes that the veteran perfected his appeal by 
November 2005 Form 9.  In April 2007, the RO increased the 
rating for the right fifth toe fracture to from a 
noncompensable rating to 10 percent disabling.  Subsequent 
statements by the veteran and his representative at that time 
(Disabled American Veterans) indicated that the veteran was 
seeking a rating in excess of 10 percent for his right fifth 
toe fracture.  However, at his February 2008 video conference 
hearing, when asked if the veteran wanted to address the 
increased rating issue, his newly appointed representative, 
G. H., responded with, "the [] issue's been adjourned, [the 
veteran's] already receiving disability for [it], so it 
really resolved itself."  As the veteran or his 
representative have not completely expressed satisfaction 
with the increased 10 percent rating or have specifically 
stated an intent to withdraw the claim, the Board will 
proceed with appellate review.   

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

The veteran's right fifth toe fracture is manifested by no 
more than moderate malunion or nonunion of tarsal or 
metatarsal bones.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for right 
fifth toe fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5283 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A September 2004 letter (prior to the adjudication on appeal) 
informed the appellant of what evidence was required to 
substantiate the claim of service connection and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The letter also advised the veteran to submit any 
evidence in his possession that pertained to the claim.  The 
May 2005 rating decision granted service connection for right 
fifth toe fracture and assigned a noncompensable rating.  A 
September 2007 letter informed the appellant of what was 
required to substantiate the "downstream" issue of an 
increased initial rating for the right fifth toe.  

The September 2007 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The Boards finds that the VCAA notice is adequate as 
the September 2006 letter, which includes Dingess/Hartman 
notice, informs the appellant that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
on employment.  The fundamental fairness of the adjudication 
process is not compromised here.

The content of the September 2004 and September 2007 notice 
letters fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including testifying at a 
video conference before the Board member below.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  The veteran has been provided with 
a VA examination.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

March to September 2004 treatment records from Houston VA 
Medical Center (VAMC) included an August 2004, in which the 
veteran had complaints of right foot pain.  


On May 2006 VA examination, it was noted that the claims file 
was available for review.  The veteran denied any 
recreational drug use or any history of recreational drug 
use.  The veteran had complaints of the inability to wear 
normal shoes or work boots.  He wore a triple E shoe on his 
right foot secondary to the pain inflicted by the tightness 
in the lateral aspect of his shoe to his small toe due to his 
fracture.  He reported pain, stiffness, fatigability, and 
lack of endurance due to the right toe and lateral foot.  He 
indicated that he could only walk a short distance before his 
foot began to throb.  Since he was a truck driver, the pain 
in his foot did not interfere with his work.  He reported 
that flare-ups occurred two to three times a week 
proportionate to the amount of walking he did during the day.  
He took Naprosyn for the pain and would rest until the pain 
improved.  He ambulated with a cane.  He indicated that he 
had a hip injury, but that the cane also helped with his 
foot.  

Physical examination of the right foot revealed that the 
veteran had good peripheral vascular, dorsal pedal, and 
posterior tibial pulses bilaterally.  There was no edema.  He 
had full range of motion of the ankle.  His Achilles tendon 
was aligned bilaterally.  His fifth toe was palpated for 
tenderness.  At the base of the toe, the top of his foot, the 
lateral aspect was somewhat tender to pressure palpation 
superiorly and laterally.  There were no lesions or masses 
and no scars or ecchymosis.  

A goniometer was used to measure passive and active ranges of 
motion including motion against gravity and against strong 
resistance.  The right toe was at 25 degrees flexion.  On 
passive repeat this was essentially the same on passive and 
active, as well as movement against gravity and against 
strong resistance.  Repetition of movement caused 
fatigability and discomfort.  The joint was painful in motion 
after 20 degrees.  The veteran reported that pain was a major 
functional impact with flare-ups.  There was no edema, and no 
obvious instability.  There were no calluses or breakdown to 
skin.  There was no unusual shoe wear pattern.  The final 
impression was deformity of the fifth metatarsal from an old 
healed fracture.  




III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. §  4.7. 

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In determining the degree of functional impairment caused by 
a foot injury, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement. 
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.

The veteran's right fifth toe fracture has been rated under 
Code 5283 as malunion or nonunion of tarsal or metatarsal 
bones.  Under Code 5283 a 10 percent rating is assigned if 
the disability is moderate disability.  A 20 percent rating 
is assigned for a moderately severe disability, and a 30 
percent rating is assigned for a disability that is severe.  

The Board has considered other potentially applicable Codes.  
As the veteran does not have pes planus (and such disability 
is not service connected), the provisions of Code 5276 do not 
apply.  As weak foot is rated based on the underlying 
condition (and not noted), Code 5277 does not apply.  The 
maximum rating for hallux rigidus, hallux valgus, 
metatarsalgia, and hammer toe is 10 percent (and none of 
which have been noted); hence, Codes 5279, 5280, 5281, and 
5282 are of no benefit to the veteran and do not apply.  As 
claw foot is not shown, Code 5278 does not apply.  38 C.F.R. 
§ 4.71a.  

Accordingly, the only other applicable code is Code 5284 (for 
other foot injuries), which provides a 10 percent rating when 
moderate, a 20 percent rating when moderately severe, and a 
30 percent rating when severe. Id.

On close review of the medical evidence of record, the Board 
finds that the disability picture presented by the veteran's 
right fifth toe fracture is consistent with no more than 
moderate malunion or nonunion of tarsal or metatarsal bones.   
Although the veteran complains of chronic pain, May 2006 
examination found that although the he walked with a slight 
limp, the examiner was unable to determine whether the limp 
with elevated second, third, and fourth digits was due to his 
toe or his right hip injury.  There was no unusual shoe wear 
pattern.  X-rays showed deformity of the fifth metatarsal 
from an old healed fracture.  Although the right fifth toe 
had painful motion at 20 degrees, there was no instability, 
and no edema and the limited motion is recognized by the 10 
percent rating assigned.  In short, there are no objective 
findings reflective of more than moderate malunion or 
nonunion of tarsal or metatarsal bones.  Also, the evidence 
did not show that the right fifth toe fracture amounted to a 
moderately severe foot injury to warrant a higher 20 percent 
rating under Code 5284.  Consequently, a schedular rating in 
excess of 10 percent is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  In this case, the Board has considered all the 
relevant evidence and concludes that the 10 percent rating 
granted herein is applicable during the duration of the 
appeal period.  That is, the consistency of the disorder is 
the same throughout the timeframe of this appeal and no 
staged ratings, either higher or lower, are applicable.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran indicated that his right fifth toe disorder did not 
interfere with his employment as a truck driver.  He 
presented no objective evidence of 'marked' interference with 
employment, frequent hospitalizations, or other factors of 
like gravity due to the right fifth toe fracture, which would 
suggest that referral for extraschedular consideration was 
indicated.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, there is a 
preponderance of the evidence against this claim, and that 
doctrine does not apply.


ORDER

A rating in excess of 10 percent for right fifth toe fracture 
is denied.  


REMAND

February 1975 service medical records showed that the veteran 
lacerated his left arm, which resulted in transection of the 
left brachial artery approximately 1 1/2 inches above the 
bifurcation and partial laceration of the left median and 
radial nerves, and laceration of short head of the biceps 
when he fell on his own hunting knife.  He was in hypovolemic 
shock and required two units whole blood transfusions at 
Frankfurt General Hospital where he had repair of the left 
brachial artery with debridement and closure of the left arm 
laceration and a left brachial angiogram.  He was diagnosed 
with anemia secondary to blood loss.  Service medical 
records, including December 1974 separation examination were 
negative for hepatitis.  A July 1975 response to an appeal of 
line of duty determination indicated that after a through 
review of the veteran's appeal and the line of duty 
investigation, concerning the February 1975 laceration 
injury, it was determined that the veteran's injuries were 
due to his own misconduct.  The evidence established that he 
was the aggressor in the altercation that led to his left arm 
laceration injury.  

A June 1976 administrative decision held that the veteran's 
left arm laceration was not in the line of duty and the 
result of the veteran's own willful misconduct.  It was noted 
that the veteran had a pass and was on civilian property at 
the time of the altercation.  The evidence indicated that 
drugs or alcohol were not contributing factors and that the 
veteran was the aggressor.  A July 1976 rating decision 
denied service connection for laceration of left forearm and 
residuals concluding that the injury of the left arm was not 
in the line of duty and was the result of the veteran's own 
willful misconduct.

December 1985 hospital records from University of Texas 
Medical Branch Hospitals reported a history of substance 
abuse.  The veteran indicated that he "shot up" cocaine and 
had a few beers.   He indicated that he had been using 
cocaine for the past year and used marijuana since his 
teenage years.  He attempted to kill himself by shooting up 
tub tile cleaner, shoe polish, RID, and flexeril into the 
left cubital vein.  

A January 1986 rating decision continued to deny the service 
connection claim for laceration of the left arm and residuals 
as due to the veteran's own willful misconduct.  

March to September 2004 treatment records from Houston VAMC 
showed treatment for hepatitis C.  March and August 2004 
records reported risk factors such as blood transfusion 
(1975), and a self tattoo (1975).  

In October 2004, the veteran filled out a questionnaire for 
risk factors for hepatitis.  He only indicated that he had 
body tattoos or body piercing, and received blood 
transfusions in February 1975.  He did not answer questions 
regarding intravenous drugs, intranasal cocaine, high-risk 
sexual activity, or sharing toothbrushes or razor blades. 

On March 2005 VA examination, it was indicated that the 
claims file was not available for review.  It was noted that 
the veteran was diagnosed with hepatitis C last year (2002).  
He denied the use of intravenous drug.  He indicated that he 
had four blood transfusions in February 1975.  He denied sex 
with an intravenous drug user and had never been in jail.  
After lab testing, his diagnosis was chronic hepatitis with 
cirrhosis, grade 4, stage 4; there was no decompensation 
(normal coagulation parameters and no history of 
gastrointestinal bleeding and no ascites).  The examiner 
opined that according to the veteran's risk factors his 
hepatitis C was most likely caused or as a result of 
transfusions that he received in 1975 that were not combat 
related.  He was hospitalized in Germany after he cut his 
brachial artery and received transfusions.  The veteran 
reported that he was just fooling around with the knife.  The 
examiner noted that he did not have the hospitalization 
records.  

At his February 2008 video conference hearing, the veteran 
summarized the history that led to his blood transfusion in 
service.  He indicated that while he was in the hospital an 
officer came in and wanted a statement as to what happened.  
At that time he was under the influence of Demerol and he 
could not give a very good statement.  He indicated that he 
was first diagnosed with hepatitis in the 90's.  

Essentially, the case on appeal has a procedural history 
complicated by the subissue of line of duty and willful 
misconduct determinations addressed in an RO administrative 
decision.  Prior to the rating decision on appeal in June 
1976, the RO issued an administrative decision holding that 
the veteran's left arm laceration was not in the line of duty 
and the result of the veteran's own willful misconduct.  It 
was noted that the veteran had a pass and was on civilian 
property at the time of the altercation.  The evidence 
indicated that drugs or alcohol were not contributing factors 
and that the veteran was the aggressor.  Multiple subsequent 
rating decisions denied the veteran's claim seeking service 
connection for laceration of his left arm and recited the 
findings of the June 1976 administrative decision and an 
April 1975 line of duty determination by the Service 
Department.  

In September 2004, the veteran filed a new claim seeking 
service connection for hepatitis C as a result of blood 
transfusions that he received in service.  In a May 2005 
rating decision, the RO found that the evidence showed that 
the transfusions were received in connection with an injury 
to the left arm, which had been found to not be in the line 
of duty and denied the claim.  However, during his February 
2008 video conference hearing, the veteran and his 
representative essentially indicated that the blood 
transfusion was an intervening factor that directly caused 
the veteran's hepatitis.  Although the RO had previously 
issued an administrative decision in regards to the 
underlying injury (lacerated arm), the RO/AMC should issue a 
separate administrative decision in regards to the treatment 
aspect (blood transfusion) of the underlying injury that may 
have caused the veteran's hepatitis.  See Veteran's Benefits 
Administration Manual M21-1MR, Part III, subpart V, 1. D. 15. 
b. (that states that a willful misconduct determination 
should be made if a death or disability that affects 
entitlement occurred under questionable circumstances; 
willful misconduct is not determinative unless it is the 
proximate cause of injury, disease, or death) and M21-1MR, 
Part III, subpart V, 1. D. 1. c. (a line-of-duty 
determination is required if the service department did not 
make such finding and the injury or death was incurred under 
circumstances which raise a legitimate issue of willful 
misconduct; or holds the disability or death to be not in the 
line of duty) 
 
Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should issue an 
administrative decision that addresses 
whether or not the in-service February 
1975 blood transfusions occurred in the 
line of duty and whether or not they were 
the result of the veteran's own willful 
misconduct, following the guidelines 
provided in M21-1MR, Part II, Subpart V, 
1. A. 2.

2.  After completing the above the RO/AMC 
should complete any additional development 
deemed necessary, including asking the 
veteran to identify all VA and non-VA 
medical treatment providers who have 
treated him for his hepatitis C.  Complete 
records of such treatment should be 
obtained from all sources identified that 
have not already been associated with the 
claims file.

3.  The veteran should then be scheduled 
for an examination with a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
hepatitis C.  The examiner should obtain a 
detailed history of the veteran's risk 
factors, including alleged sexual contact 
with prostitutes, drug use, tattoos, 
immunization shots, blood transfusions, 
etc.  After review, the examiner should be 
asked to provide an opinion as to the 
approximate time and manner of infection, 
if possible, as well as whether it is at 
least as likely as not that the veteran's 
hepatitis C is caused by an event or 
injury in service, including February 1975 
blood transfusions.   

4.  After completing the above, the RO/AMC 
the RO/AMC should then re-adjudicate the 
claim.  If the claim remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


